   8:20-cr-00082-RFR-MDN Doc # 82 Filed: 12/08/20 Page 1 of 1 - Page ID # 181



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                           8:20CR82

         vs.
                                                                 ORDER ON APPEARANCE FOR
MAXEMAS SCOTT,                                                  PRETRIAL RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on December 7, 2020 regarding Petition for Action
on Conditions of Pretrial Release [71]. John Ekeh represented the defendant. Jody Mullis represented
the government. The defendant was advised of the alleged violation(s) of pretrial release, the possible
sanctions for violation of a release condition, and the right to a hearing in accordance with the Bail
Reform Act. 18 U.S.C. § 3148.
        The defendant entered an admission to violating condition of release. The Court took judicial
notice of the petition and violation report. The court finds the defendant freely, knowingly, intelligently,
and voluntarily admitted violating release condition (n). The Court further finds by clear and convincing
evidence that a condition was violated. Therefore, the Court finds the defendant violated the Order
Setting Conditions of Release [15].
        The government requested an order of revocation and detention. The defendant ultimately
moved for the Detention Hearing to be continued which was granted. Disposition and Detention
Hearing to be continued by further order of the court.


        IT IS SO ORDERED.


        Dated this 8th day of December, 2020.

                                                          BY THE COURT:

                                                          s/ Susan M. Bazis
                                                          United States Magistrate Judge
